DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
Claims 1, 4-6, 16-19, 21-24 and 26-31 are pending and presented for examination.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/2021 has been entered.

Response to Arguments
Applicant's arguments filed 9/29/2021 have been fully considered but they are not persuasive. The applicant argues that Haygreen fails to teach never dried wood. However, the Examiner disagrees and notes that in Table 1 the wood is disclosed as being green (Table 1). By definition “green wood” is wood that has been recently cut and has not had an opportunity to season by evaporation of its internal moisture content. Therefore, the Examiner maintains that the reference to green wood in Table 1 makes clear that the particles of those examples have never been dried. Alternatively, even if the particles had been dried and then water added to .
Applicant additionally argues that the prior art does not make obvious a heat treatment done in an oxygen-free environment. In particular, applicant contends that Mayes’ heat treatment does not involve a resin treatment at all and one would not have looked towards Mayes’ process for modification of Haygreen and Pynnonen. However, the Examiner disagrees and notes that Mayes teaches a heat treatment of solid wood in an oxygen-free environment. The Examiner agrees that Mayes does not involve a resin treatment, but Mayes makes clear that heat treatment of wood in an oxygen-free environment eliminates the risk of the wood igniting during the thermal treatment (see Mayes at 3rd paragraph, page 5). This advantage would be present regardless of the specific type of treatment that is being applied to the wood and would be beneficial in any heat treatment step of wood. Therefore, the Examiner maintains that it would have been obvious to conduct Haygreen in view of Pynnonen’s heat treatment in an oxygen-free environment to eliminate the risk of the wood igniting.
Finally, with respect to claim 18, the applicant argues that the prior art fails to teach the resin treatment takes place at a temperature of 20-50 °C and a pressure above 1 bar. However, the Examiner disagrees and maintains that Pynnonen teaches resin treatment at ambient temperature (which is generally considered to be 25 °C) and at elevated pressures (which would .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1, 4, 6, 17-19, 21, 22, 24 and 26-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haygreen (“Improving the Properties of Particleboard by Treating the Particles with Phenolic Impregnating Resin”) in view of Pynnonen et al. (WO 2008/155466) and Mayes et al. (WO 2012/153183).

	Regarding claims 1, 4, 6, 17-19, 21, 22, 24 and 26-31, Haygreen teaches a process of preparing a modified wood comprising: a resin treatment of green (which is solid never dried wood) having a moisture content of at least 10% (Table 1), and about 12% (Table 1), with a phenol formaldehyde resin (page 97 and Table 1); and a thermal modification step where the wood is heated in the temperature range as claimed (Table 1) which will result in curing and crosslinking of the resin. Haygreen fails to teach the specific quantity of resin used, the conditions during the resin treatment step or the pressure the thermal modification step is conducted at. Haygreen additionally fails to teach the thermal modification step taking place in an essentially oxygen-free environment.
First, Pynnonen teaches a similar process comprising: phenol formaldehyde resin treatment of solid wood (abstract), wherein a quantity of the resin applied is most advantageously about 50 g/m2 (last paragraph, page 3); followed by a thermal treatment at atmospheric pressure of the wood in a temperature range overlapping the claimed range (4th paragraph, page 3). Pynnonen further teaches the resin treatment at ambient temperature and atmospheric or elevated pressure (last paragraph, page 3). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haygreen’s process by using the amount of resin and resin treatment and thermal treatment conditions as disclosed by Pynnonen. One would have been motivated to make this 2 of resin provides optimal properties to the resultant wood product (last paragraph, page 3).
	Second, Haygreen in view of Pynnonen fail to teach the length of time for the thermal treatment. However, the length of time for the heat treatment is a result-effective variable. Altering the length of time will necessarily alter the curing and crosslinking properties of the resultant wood product as well as the cost for the process. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose the instantly claimed ranges (1-5 hours or more specifically 1-2 hours) through process optimization, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  See In re Boesch, 205 USPQ 215 (CCPA 1980).  
	Finally, Mayes teaches impregnation and heat treatment of wood (abstract) in the same temperature range (abstract) as Haygreen in view of Pynnonen’s process. Further, Mayes teaches the heat treatment done in an oxygen-free environment (3rd paragraph, page 5). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform Haygreen in view of Pynnonen’s thermal step in an oxygen free environment. One would have been motivated to make this modification to eliminate the risk of the wood igniting during the thermal treatment (see Mayes at 3rd paragraph, page 5).

2.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haygreen in view of Pynnonen and Mayes as applied to claim 1 above, and further in view of Stamm (U.S. Pat. No. 2350135).

	Regarding claim 5, Haygreen in view of Pynnonen and Mayes teach all the limitations of claim 1, but fail to teach the wood having a moisture content of the fiber saturation point. However, Stamm teaches treatment of wood with phenol-formaldehyde where the wood has a moisture content at the fiber saturation point (page 2, column 2, lines 12-18 and Example 1, page 4, column 1). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haygreen in view of Pynnonen and Mayes’ process by using wood that has a moisture content at the fiber saturation point. One would have been motivated to make this modification as Stamm teaches that wood at this moisture content will provide improved amount and rate of solution take-up during the resin treatment step (page 2, column 2, lines 12-18).

3.	Claims 16 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Haygreen in view of Pynnonen and Mayes as applied to claims 1 and 21 above, and further in view of Mayes et al. (U.S. PGPUB No. 2018/0265665, hereinafter Mayes2).
	
	Regarding claims 16 and 23, Haygreen in view of Pynnonen and Mayes teach all the limitations of claims 1 and 21, but fail to explicitly teach heating the wood to obtain a consistent temperature and then cooling to provide a temperature gradient as claimed. However, Mayes2 teaches a thermal modification of wood where the wood is heated to a consistent temperature throughout a cross-section of the wood and then is cooled rapidly to create a temperature gradient as claimed (0043). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Haygreen in view of 

Conclusion
	Claims 1, 4-6, 16-19, 21-24 and 26-31 are pending.
	Claims 1, 4-6, 16-19, 21-24 and 26-31 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S WALTERS JR whose telephone number is (571)270-5351. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT S WALTERS JR/
November 8, 2021Primary Examiner, Art Unit 1759